United States Court of Appeals,

                             Fifth Circuit.

                      Nos. 95-50879, 96-50382.

  Daniel JOHNSON, Individually and on Behalf of all Present and
Future Inmates of the Texas Department of Criminal Justice---
Institutional Division, Plaintiff-Appellee,

                                   v.

  Victor RODRIGUEZ, in his Official Capacity as Chairman, Texas
Board of Pardons and Paroles, all Present and Future Members of the
Texas Board of Pardons and Paroles, in their Official Capacities;
Allan B. Polunsky, in his Official Capacity as Chairman, Texas
Board of Criminal Justice, and all Present and Future Members of
the Texas Board of Criminal Justice in their Official Capacities,
Defendants-Appellants.

                             April 23, 1997.

Appeals from the United States District Court for the Western
District of Texas.

Before GARWOOD, DAVIS and STEWART, Circuit Judges.

     GARWOOD, Circuit Judge:

     In     this     class       action    by    Texas   prisoners,

defendants-appellants, the chairmen and members of the Texas Board

of Pardons and Paroles and of the Texas Board of Criminal Justice,

in their official capacities, appeal the judgment below declaring

certain aspects of the Texas parole scheme violative of prisoners'

federal constitutional rights of equal protection and access to the

courts.   Also appealed is the subsequent award of attorneys' fees

to plaintiffs' counsel. We reverse the magistrate judge's findings

of constitutional violations, vacate the award of attorneys' fees,

and remand this case with instructions.

                     Facts and Proceedings Below

     Daniel Johnson, an inmate of the Texas Department of Criminal

                                    1
Justice—Institutional Division (TDCJ-ID), filed this lawsuit pro se

and in forma pauperis on February 26, 1985. His initial complaint,

thrice amended, was dismissed by the district court upon the

recommendation of a magistrate judge for failure to state a claim

and to exhaust state remedies.         This Court reversed and remanded,

observing      that   Johnson's    allegations     raised   "suggestions   of

invidious,       group-based      discrimination     and    infringement   of

fundamental rights." Johnson v. Pfeiffer, 821 F.2d 1120, 1122-1123

(5th Cir.1987) (Johnson I).         After discussing the shortcomings of

his complaint, we ordered that on remand Johnson be allowed an

opportunity to amend to clarify the factual and legal basis of his

claims.       Id. at 1123-1124.     We expressly reserved opinion as to

whether he could even state a claim, much less prove one.             Id. at

1123.

     On remand, the district court appointed counsel to assist

Johnson in preparing his Fourth Amended Complaint, which was filed

on September 7, 1988.       This complaint asserted several purported

causes of action under 42 U.S.C. § 1983, alleging, inter alia, that

the defendants' consideration of "protest letters" and prisoners'

"writ-writing" activities in the parole process infringes a panoply

of federal constitutional provisions.1             All parties consented to

          1
         Johnson's complaint also included claims that a Texas
sentencing statute is applied in an ex post facto manner, that
defendants failed to set a tentative parole month and propose a
program of measurable institutional progress for Texas inmates, and
that defendants discriminate against non-resident inmates by
considering the prior award of furloughs as a factor favoring
parole even though non-resident inmates are as a practical matter
unable to receive such furloughs. The first two of these claims
were dismissed at the summary judgment stage and the furlough claim

                                       2
final adjudication by a magistrate judge, pursuant to 28 U.S.C. §

636(c).

     On February 11, 1992, the magistrate judge, after finding that

Johnson adequately represented a class comprised of all present and

future inmates of the TDCJ-ID, certified this litigation as a class

action limited to prospective relief only.         A bench trial was held

on June 9-12 and June 23-26, 1992, and July 16, 1992.             On November

1, 1995, the magistrate judge issued a memorandum opinion granting

Johnson and the prisoner class prospective relief on the protest

letter    and   writ-writing    claims.    On    December    1,    1995,   the

magistrate judge issued an amended memorandum opinion clarifying

aspects of his prior opinion but ordering essentially the same

system-wide relief.2     Johnson v. Texas Dept. of Criminal Justice,

910 F. Supp. 1208 (W.D.Tex.1995) (Johnson II).           On April 30, 1996,

the magistrate judge issued another memorandum opinion and order

awarding    the   plaintiffs     attorneys'     fees   in   the   amount   of

$959,361.77, expenses and costs in the amount of $35,261.86, and

post-judgment interest.        Defendants timely appeal judgment on the

merits and the award of attorneys' fees.3


after trial; these dispositions have not been appealed and are now
final. The portion of the judgment below finding that the Texas
Board of Pardons and Paroles and the Texas Board of Criminal
Justice as corporate entities enjoy Eleventh Amendment immunity has
not been appealed and is also final.
     2
      The magistrate judge agreed to stay aspects of his ordered
relief pending appeal. This Court, after hearing oral argument,
entered an order staying implementation of the remainder of the
ordered relief pending our disposition of the appeal.
     3
      The American Civil Liberties Union of Texas, National Rifle
Association, Texas Criminal Defense Lawyers Association, Texas

                                      3
                                Discussion

I. The Texas Parole System---an Overview

     The legislative parameters of the Texas parole system are

established in large measure by Texas Code of Criminal Procedure

article 42.18.     Under this statute, the Board of Pardons and

Paroles (Board) is the exclusive authority for determining whether

qualified prisoners receive parole.4            Tex.Code Crim. Pro. art.

42.18 §§ 1, 2(1), 8(a) and (g);       Creel v. Keene, 928 F.2d 707 (5th

Cir.1991), cert. denied, 501 U.S. 1210, 111 S. Ct. 2809, 115 L. Ed. 2d
982 (1991).    See also Tex. Const. art.         IV, § 11.     Although the

statute does not fetter the Board's discretion to deny parole, it

does limit the situations in which parole is authorized to those

where the prisoner has secured outside placement and is "able and

willing to fulfill the obligations of a law-abiding citizen."

Tex.Code Crim. Pro. art. 42.18 § 8(f)(5).          Furthermore, a parole

panel is empowered to grant parole "only for the best interest of

society, not as an award of clemency," and must determine prior to

paroling a    prisoner   that   his   release    "will   not   increase   the

likelihood of harm to the public."        Id. at § 8(f)(5) and (a).


Council on Family Violence and Women's Advocacy Project, and a
coalition of victims' rights groups have submitted briefs to this
court as amici curiae.
        4
         Under Texas Revised Civil Statutes Annotated article
4413(401) as of January 1, 1990, the powers, duties, obligations,
property, and records of the Texas Board of Pardon and Paroles were
transferred to the Texas Board of Criminal Justice. Johnson II,
910 F. Supp. at 1210 n. 2. As the magistrate judge noted, however,
this statute was repealed in 1991 and replaced by Texas Government
Code § 491.001, which designates the Board of Pardons and Paroles
as a separate entity exercising the powers granted by Code of
Criminal Procedure article 42.18. Id.

                                      4
     The statute also states that the Board "shall develop and

implement parole guidelines" based on "the seriousness of the

offense and the likelihood of favorable parole outcome."       Id. at §

8(f)(5).     "If a member of the board deviates from the parole

guidelines in casting a vote on a parole decision, the member shall

produce a brief written statement," to be placed in the prisoner's

file, "describing the circumstances regarding the departure from

the guidelines."   Id. The Texas scheme does not, however, require

that a parole panel state its reasons for denying parole, nor does

it create any constitutionally protected interest in a tentative

release date prior to the termination of the sentence imposed.

Gilbertson v. Texas Bd. of Pardons & Paroles, 993 F.2d 74 (5th

Cir.1993).

     The   Board   generally   executes   its   statutory   mandate   in

three-member panels.     The particularities of the parole review

process are recited in the magistrate judge's opinion:

          "Most inmates are reviewed for parole consideration by a
     panel of three [members of the Board]. The first panel member
     often (but not always) interviews the inmate at the
     institution and writes a summary of the interview for
     inclusion in the inmate's parole file. The first panel member
     then "votes the case' by indicating on the docket sheet in the
     file whether he or she favors release on parole. The second
     panel member then receives the file and votes the case without
     an interview. If the first two panel members disagree, the
     file then goes to the third member for the dispositive vote.
     If the first two panel members agree, the case does not go to
     the third member.

          If the panel votes against release on parole the inmate
     receives a form notice from the Board listing reasons for the
     unfavorable decision. If the panel votes in favor of release,
     the inmate is notified of that fact and is told that the
     decision is tentative and may be rescinded, depending upon the
     Board's further investigation. The inmate receives a notice
     known as an "F.I.' (further investigation).

                                   5
          At a point in time roughly contemporaneous with the
     panel's consideration of an inmate's case, the Board sends out
     notification to the persons entitled to receive notice under
     the statute." Johnson II, 910 F. Supp. at 1216.

     Texas Code of Criminal Procedure article 42.18 § 8(f)(2)

mandates that the parole division of the TDCJ-ID notify the victim,

his or her legal guardian, or a close relative (if the victim is

deceased)     when   the   prisoner     incarcerated   for    the    victimizing

offense     is   being     considered     for   parole.       This     provision

specifically allows the person notified to submit to the panel a

written statement. In addition, the person notified is entitled to

appear    before     the   panel,     either    in   person    or    through   a

representative, and voice his or her views about the offense, the

prisoner, and the crime's effect on the victim.5                      Subsection

8(f)(2) also declares, however, that "[t]his subsection may not be

construed to limit the number of persons who may provide written

statements for or against the release of the prisoner on parole."

Finally, subsection 8(f)(2) requires that in making individual

parole determinations a parole panel "consider" the "victim impact

statement," a document which is developed during the prisoner's

prosecution and details the effects of the crime on the victim.

See Tex.Code Crim. Proc. art. 56.03.

     Generally, the parole panel's review is guided in large part

by the contents of the prisoner's parole file.            Subsection 8(e) of


          5
         The magistrate judge noted the tension between the
requirement for an oral statement before the panel and the typical
panel's practice of reviewing the prisoner's file and individual
member voting at separate junctures rather than at a single panel
sitting.

                                         6
article 42.18 directs that the prisoner's parole file include the

"victim impact statement" and "any written comments or information

provided by local trial officials or victims of the offense."

Thus, relevant    correspondence,        pro   or   con,    from   any   and   all

interested parties may be received and considered by a parole

panel;   correspondence from "local trial officials" and "victims"

must be included in the prisoner's parole file, while the "victim

impact statement" must be considered in making the ultimate parole

determination. Regardless of what circumstances must be considered

in a parole hearing, the ultimate result (parole or denial) is a

matter left completely to the parole panel's discretion.

     Subsection 8(e) also provides that the parole file contain

"all pertinent information relating to the prisoner, including but

not limited to," a sentencing report, the circumstances of the

prisoner's offense, records of the prisoner's prior social and

criminal history, physical and mental health records, and reports

reflecting the prisoner's conduct, employment, and attitude while

incarcerated.     The statutory language makes it clear that this

listing is not exhaustive, i.e., information other than that

mandated by subsection 8(e) may appear in a prisoner's parole

file.6     Finally, under subsection 18(a) of article 42.18 the

contents   of   the   prisoner's   parole      file   are    confidential      and

     6
      Testimony adduced below indicates that the parole files of
some prisoners contain indications of prior litigation activity
undertaken by that prisoner. Our review of the record indicates
that such references are on the whole fairly generalized, e.g.,
typifying a prisoner as "litigious" or noting that the prisoner
spends time in the law library or is receiving paralegal
instruction.

                                     7
privileged and therefore generally inaccessible to the prisoner.7

II. Protest Letters

A. The Issue

         Johnson8 challenges the statutory requirement and perceived

Board custom of accepting and considering "protest letters" in the

parole process.    Johnson claims that these letters, which include

statements from victims, prosecutors, law enforcement personnel and

the general public opposing the prisoner's parole, often contain

inaccurate information about the prisoner's background or the

circumstances of his or her offense.          Furthermore, much of the

information submitted in these letters bears no relationship to the

"two statutory factors," i.e., the likelihood of harm to the public

and the likelihood of a favorable parole outcome, which the Board

is   purportedly     required   to       consider   in   making   parole

     7
     For purposes of this litigation, limited discovery of parole
file materials, typically limited to in camera review of those
materials by the magistrate judge, was allowed. A number of those
files, including that of Johnson, are part of the record we review.

         8
       The magistrate judge below largely failed to distinguish
between Johnson's claims in his individual capacity and those
brought on behalf of the prisoner class of which he is a member.
The course of our disposition on appeal does not require us to
distinguish the two, and subsequent references in this opinion to
"Johnson" may include both his personal claims and those brought as
class representative.    In the ordinary case, however, personal
claims of a class representative, insofar as they parallel class
claims, should be resolved first because as a general rule class
injuries attributable to members of a class but not sustained by a
named class representative cannot be remedied in the class action
lawsuit.   Lewis v. Casey, --- U.S. ----, ----, 116 S. Ct. 2174,
2183, 135 L. Ed. 2d 606 (1996). See, however, County of Riverside v.
McLaughlin, 500 U.S. 44, 50-52, 111 S. Ct. 1661, 1667, 114 L. Ed. 2d
49 (1991) (noting exception to this rule when representative's
injury is mooted or otherwise nonjusticiable and the nature of the
injury is inherently transitory).

                                     8
determinations.    Johnson submits that the resultant system is

arbitrary and capricious and treats prisoners who are the target of

protest letters differently from prisoners who do not receive

protest letters.

B. The Magistrate Judge's Ruling

     The magistrate judge found, after reviewing testimony from

both prisoners and Board members, that "inmates who receive protest

letters of any kind are treated differently from inmates who do

not."   Johnson II, 910 F. Supp. at 1218.          He continued by noting

that the Board has no promulgated rule or articulated policy

regarding the verification or consideration or effect of protest

letters.   Id. at 1218-1219.     The magistrate judge further found

that these letters, in some instances spawned by vindictiveness or

political pressure, often contain inaccurate statements of fact or

discuss unadjudicated offenses.          Id. at 1219-1220.

     The magistrate judge began his legal analysis by correctly

noting that Texas law does not create a liberty interest in parole

and accordingly Johnson could not state a claim for a Due Process

violation based upon the Board's procedures.          Allison v. Kyle, 66
F.3d 71 (5th Cir.1995);        Orellana v. Kyle, 65 F.3d 29 (5th

Cir.1995), cert. denied, --- U.S. ----, 116 S. Ct. 736, 133 L. Ed. 2d
686 (1996);   Gilbertson;   Creel;   Williams v. Briscoe, 641 F.2d 274

(5th Cir.), cert. denied, 454 U.S. 854, 102 S. Ct. 299, 70 L. Ed. 2d
147 (1981).   The magistrate judge did, however, accept Johnson's

argument that prisoners who receive protest letters constitute a

governmental classification for Equal Protection purposes. Johnson


                                     9
II, 910 F. Supp. at 1221. After conducting an extensive analysis of

the legislative scheme set out by Texas Code of Criminal article

42.18, the magistrate judge observed that "almost all of the

letters introduced into evidence have little or nothing to do with

the two statutory factors that the Board is to consider when making

parole decisions."9   Id. at 1227.     The magistrate judge then

reached the following, sweeping conclusion:

     "The Court hereby determines that the statutory scheme under
     which the Board can accept statements, whether written or
     oral, and then prevent knowledge of said statements' existence
     and prohibit disclosure of their contents and of the writer's
     or speaker's identity, violates the equal protection rights of
     inmates because the Board, as a rule, denies parole to inmates
     who have received protest statements.       The Board's sole
     function is to determine whether an inmate should be released
     on parole; its function is not to effectively re-try the case
     by accepting "testimony' which was inadmissible at trial on
     evidentiary grounds (or would have been inadmissible had
     introduction been attempted) or was excluded as part of trial
     strategy, or by entering findings which the actual jury did

      9
      Although not necessary to our resolution of this case, we
observe that the magistrate judge's conclusion that these
"statutory factors" must be considered in each instance by
individual parole panels is unsupported by the plain language of
the statute.   Although these factors are to be the basis under
subsection 8(f)(5) of the "parole guidelines" which the Board is
directed to "develop and implement," nothing in the statute
suggests that a direct consideration of these factors is mandated
in individual parole evaluations.     Such a reading inflates the
significance of these two factors to the detriment not only of the
parole guidelines themselves but also of the other legislative
limitations upon the Board's discretion, noted in our discussion in
Subpart I, supra, and runs counter to this Circuit's repeated
holdings that the Texas parole scheme does not create a legitimate
expectation of release or concomitant protected liberty interest.
Compare Dace v. Mickelson, 816 F.2d 1277 (8th Cir.1987) (en banc )
(discussing when state law requiring release upon finding of
particular facts may create a cognizable liberty interest). We
emphasize that this point is noted for elucidatory purposes only:
in the absence of a cognizable constitutional violation, the
situation herein presented, the interpretation and implementation
of the Texas parole statute is a matter for the appropriate state
agencies and not this Court.

                                10
     not find at the inmate's trial. Evidentiary determinations
     are to be made in the trial court.      The Board is not to
     consider unadjudicated offenses or offenses extraneous to the
     conviction for which the inmate is currently incarcerated.
     The Board must be bound by the conviction which the inmate
     received and must apply the statutory requirements regarding
     the time to be served on parole for that conviction, without
     adding ad hoc information which results in additional time
     being served." Id. at 1228-1229 (footnote omitted ).

The magistrate judge ordered that the Board adopt a rule providing

that both     written    and   oral   protest   statements   "shall    not    be

accepted or considered" by parole panels "for any purpose when

making parole decisions" and "shall not be placed in the inmate's

file."    Id. at 1229.

C. Analysis

      "The Fourteenth Amendment's promise that no person shall be

denied the equal protection of the laws must co-exist with the

practical   necessity     that   most    legislation   classifies     for    one

purpose or another, with resulting disadvantage to various groups

or persons."    Romer v. Evans, --- U.S. ----, ----, 116 S. Ct. 1620,

1627, 134 L. Ed. 2d 855 (1996) (citations omitted).            Thus, "a State

does not violate the Equal Protection Clause merely because the

classifications made by its laws are imperfect."               Dandridge v.

Williams, 397 U.S. 471, 485, 90 S. Ct. 1153, 1161, 25 L. Ed. 2d 491

(1970).   Rather, as long as they do not burden a fundamental right

or target a suspect class, "state agencies may pursue legitimate

purposes by any means having a conceivable rational relationship to

those purposes."        Stern v. Tarrant County Hosp. Dist., 778 F.2d
1052, 1054 (5th Cir.1985) (en banc ), cert. denied, 476 U.S. 1108,

106 S. Ct. 1957, 90 L. Ed. 2d 365 (1986).


                                        11
         Even the deferential "rational basis" scrutiny which is

applied    to     ordinary       governmental          classifications         is      not

appropriate, however, when the challenged law does not create any

classifications at all.           As we have previously stated, "if the

challenged      government      action    does    not    appear      to    classify     or

distinguish between two or more relevant persons or groups, then

the   action----even       if   irrational----does           not    deny    them     equal

protection of the laws."          Brennan v. Stewart, 834 F.2d 1248, 1257

(5th Cir.1988) (citation omitted).                Thus, when we are confronted

with a state action which does not so classify or distinguish, we

need not consider whether there is a "rational basis" for that

action    because   such     state      actions    are    not      subject    to     Equal

Protection scrutiny.            Vera v. Tue, 73 F.3d 604, 609-610 (5th

Cir.1996), citing Brennan, 834 F.2d at 1257.

       State actors may create classifications facially, when such

categorization      appears       in     the   language        of    legislation        or

regulation, see, e.g., McGinnis v. Royster, 410 U.S. 263, 270, 93
S. Ct. 1055, 1059, 35 L. Ed. 2d 282 (1973) ("[t]he determination of an

optimal time for parole eligibility elicited multiple legislative

classifications      and     groupings"),         or    de    facto,       through     the

enforcement of a facially neutral law in a manner so as to

disparately impact a discernible group.                      The Supreme Court has

instructed us time and again, however, that disparate impact alone

cannot suffice to state an Equal Protection violation;                       otherwise,

any law could be challenged on Equal Protection grounds by whomever

it has negatively impacted.            See Washington v. Davis, 426 U.S. 229,


                                          12
246-250, 96 S. Ct. 2040, 2051-2052, 48 L. Ed. 2d 597 (1976).               Thus, a

party who wishes to make out an Equal Protection claim must prove

"the existence of purposeful discrimination" motivating the state

action which caused the complained-of injury.             McCleskey v. Kemp,

481 U.S. 279, 292-293, 107 S. Ct. 1756, 1767, 95 L. Ed. 2d 262 (1987)

(citation omitted);         Arlington Heights v. Metropolitan Housing

Development Corp., 429 U.S. 252, 264-266, 97 S. Ct. 555, 563, 50
L. Ed. 2d 450 (1977);        Davis, 426 U.S. at 238-240, 96 S.Ct. at 2047.

"Discriminatory purpose in an equal protection context implies that

the decisionmaker selected a particular course of action at least

in part because of, and not simply in spite of, the adverse impact

it would have on an identifiable group."           Woods v. Edwards, 51 F.3d
577, 580 (5th Cir.1995), quoting United States v. Galloway, 951
F.2d 64, 65 (5th Cir.1992).

      The existence of a discoverable group or classification

antedating the challenged state action is a sine qua non for

proving purposeful discrimination; it cannot tenably be maintained

that the state selected a particular course of action to harm an

"identifiable group" when that body did not exist until after the

state acted.      In this case, there is no basis for discerning any

such pre-existing "identifiable group." The magistrate judge found

that a class composed of those prisoners who received protest

letters    was    denied    equal   treatment      by   the   Texas    statutes

authorizing      the   receipt,   use,    and   confidentiality   of   protest

letters.   The challenged laws, however, do not discriminate among

prisoners;       they apply to all prisoners equally and impact the


                                         13
prison population in a manner which the magistrate judge himself

correctly described as "unpredictable." Johnson II, 910 F. Supp. at

1226-1227       ("[o]bviously,     an   inmate's    potential    for   receiving

protest        letters   is    unpredictable").        Such     a   finding   of

"unpredictability" negates any argument that the Texas Legislature

or the Board intended that the use of protest letters evidenced by

this   record      detrimentally    impact    any   particular      identifiable

segment of the prison population.10           Because Johnson has failed to

demonstrate       that   the   State's    action    targeted    a   discernible

sub-class among the general prison population, the magistrate

judge's ruling must be reversed.

       Moreover, the magistrate judge, incorrectly perceiving an

Equal Protection question before him, also failed to properly

consider Texas' justification for the protest letter scheme before

finding an Equal Protection violation.              See Bowen v. Owens, 476
U.S. 340, 106 S. Ct. 1881, 90 L. Ed. 2d 316 (1986).                       Under the

rational basis scrutiny which the magistrate judge should have

undertaken if, as he incorrectly assumed, the protest letter issue

was properly resolvable under an Equal Protection analysis, it was

merely necessary to determine whether "the classification at issue

          10
         Nor do we find prisoners qua prisoners to be such a
classification insofar as the parole statute is concerned. While
it is evident that prisoners are a "class" within the context of
the general population, see Hilliard v. Ferguson, 30 F.3d 649 (5th
Cir.1994), there is a marked difference when the parole context is
examined. Unlike laws which regulate a specific sub-group in the
larger society, the relevant "general population" for parole laws
is the prison population;      unlike laws that tax, regulate,
subsidize, or circumscribe, parole release provisions can never
impact the ordinary citizen who has not been convicted and
incarcerated.

                                         14
bears some fair relationship to a legitimate public purpose."11

Plyler v. Doe, 457 U.S. 202, 216, 102 S. Ct. 2382, 2394, 72 L. Ed. 2d
786 (1982).   The magistrate judge's opinion, however, dwells upon

the nature    of   the   "evidence"   which   the   Board   considers,   the

inability of prisoners to examine and rebut such evidence, and the

possibility that false information will enter the prisoner's parole

file by way of a protest letter.12         In so doing, the magistrate

      11
       The provisions of the parole statute entitling victims or
their close family members to notification and an opportunity to
respond are part and parcel of Texas' proclaimed public policy of
furthering the rights of victims, a legitimate and rational state
purpose. See Texas Constitution, Article 1, § 30. Affording such
persons   protection   against   reprisal   by   maintaining   the
confidentiality of their protests is similarly rational. Nor is it
irrational for the state to avoid the expense and inconvenience of
formal, adversarial type parole hearings.
     12
      The magistrate judge cited Sandin v. Conner, --- U.S. ----,
----, 115 S. Ct. 2293, 2302, 132 L. Ed. 2d 418 (1995), for the
proposition that the Board could not use written or oral statements
in parole determinations unless the prisoner had the chance to
review the statements and, if appropriate, rebut them. Johnson II,
910 F. Supp. at 1228. First, this holding of the magistrate judge,
essentially a type of procedural Due Process hearing requirement,
is contrary to settled precedent. See, e.g., Jago v. Van Curen,
454 U.S. 14, 21-22, 102 S. Ct. 31, 36, 70 L. Ed. 2d 13 (1981);
Jackson v. Reese, 608 F.2d 159, 160 (5th Cir.1979).         Second,
Sandin's passing reference to the procedures which Hawaii affords
to its state prisoners in the parole process was merely ancillary
to a determination that Hawaiian prisoners had no right to
procedural Due Process in the there-challenged prison disciplinary
hearing, which was the only issue before the Court.          Sandin
expressed no view as to whether any character of process was
constitutionally required for Hawaii parole decisions. For these
reasons, as well as those reflected in our discussion of the reach
of the Due Process Clause in the parole context, infra, the
magistrate judge's statement of the law was incorrect.

          The magistrate judge also found, relying upon Cook v.
     Tex. Dep't of Criminal Justice Planning Dep't, 37 F.3d 166,
     168-169 (5th Cir.1994), that the Board could not consider
     unadjudicated offenses in parole hearings. Johnson II, 910
F. Supp. at 1229 n. 73. Cook, however, dealt with the
     particular circumstance of prior convictions which this Court

                                      15
judge conflated what should have been two distinct inquiries:             1)

is the application of the laws discriminatory, a matter for the

Equal Protection Clause, and 2) does the application of the laws

produce a result which is unreliable, a concern which speaks to

procedural Due Process.

         The protections of the Due Process Clause are only invoked

when State procedures which may produce erroneous or unreliable

results imperil a protected liberty or property interest. See Olim

v. Wakinekona, 461 U.S. 238, 250-251, 103 S. Ct. 1741, 1748, 75
L. Ed. 2d 813 (1983);        Jago, 454 U.S. at 16-18, 102 S.Ct. at 34;

Meachum v. Fano, 427 U.S. 215, 223-225, 96 S. Ct. 2532, 2538, 49
L. Ed. 2d 451 (1976);        Jay v. Boyd, 351 U.S. 345, 352-361, 76 S. Ct.
919, 924-928, 100 L. Ed. 1242 (1956).            It is therefore axiomatic

that because Texas prisoners have no protected liberty interest in

parole they cannot mount a challenge against any state parole

review    procedure   on    procedural    (or   substantive)   Due   Process

grounds. Allison;     Orellana;    Gilbertson;     Creel.   Accord, Hill v.

Jackson, 64 F.3d 163 (4th Cir.1995);        O'Kelley v. Snow, 53 F.3d 319



     had   previously   set  aside   on   the  basis   of   federal
     constitutional   violations,   and   stands   only   for   the
     unremarkable rule that when a conviction has been thus
     judicially nullified a prisoner may obtain an order enjoining
     use of the voided conviction in a parole hearing, and might
     even be seen essentially as a federal court enforcing its own
     prior order. See Bloodgood v. Garraghty, 783 F.2d 470 (4th
     Cir.1986) (holding parole board has no duty to examine
     validity of prisoner's convictions);        United States v.
     Francischine, 512 F.2d 827, 828 (5th Cir.) (same), cert.
     denied, 423 U.S. 931, 96 S. Ct. 284, 46 L. Ed. 2d 261 (1975). In
     the absence of such a circumstance, there is nothing
     delimiting the Board's consideration of prior offenses,
     adjudicated or unadjudicated.

                                     16
(11th Cir.1995);         McCall v. Delo, 41 F.3d 1219 (8th Cir.1994),

cert. denied, --- U.S. ----, 115 S. Ct. 2623, 132 L. Ed. 2d 865

(1995);     Malek v. Haun, 26 F.3d 1013 (10th Cir.1994);         Phillips v.

Brennan, 969 F.2d 384 (7th Cir.1992), cert. denied, 506 U.S. 1057,

113 S. Ct. 990, 122 L. Ed. 2d 142 (1993);             Brandon v. D.C. Board of

Parole, 823 F.2d 644 (D.C.Cir.1987); White v. Hyman, 647 A.2d 1175

(D.C.C.A.1994);         State ex rel. Hattie v. Goldhardt, 69 Ohio St. 3d
123, 630 N.E.2d 696 (1994).            Were we to allow Johnson's Equal

Protection challenge in the absence of any showing of de jure or de

facto governmental classification, we would be in effect endorsing,

under     the   aegis    of   "Equal   Protection,"    the   general   federal

constitutional right to be free from arbitrary and capricious state

action which our procedural Due Process precedents eschew.              Irving

v. Thigpen, 732 F.2d 1215, 1218 (5th Cir.1984) (where Mississippi

parole law does not create a protected liberty interest, a prisoner

"cannot maintain a section 1983 action or a habeas petition on the

grounds that the parole board deprived him of procedural due

process") (citations omitted).               Johnson's allegations that the

Board considers unreliable or even false information in making

parole determinations, without more, simply do not assert a federal

constitutional violation.13        Compare Dock, 729 F.2d at 1290 ("there

     13
      The underlying dispute on this issue is whether (and if so,
to what extent) a prisoner enjoys a federal right to have accurate
information in his or her parole file. Compare Townsend v. Burke,
334 U.S. 736, 68 S. Ct. 1252, 92 L. Ed. 1690 (1948) (Due Process
violation for district court to sentence defendant based on
misinformation). We recognize that the jurisprudence in some of
the other circuits is somewhat inconsistent in this area. See,
e.g., Perveler v. Estelle, 974 F.2d 1132 (9th Cir.1991) (reviewing
habeas petitions disputing state parole results under the same

                                        17
administrative standard as findings of the United States Parole
Commission).   Johnson relies in large measure upon Monroe v.
Thigpen, 932 F.2d 1437 (11th Cir.1991), in which the court found
that a state parole board's admitted use of false information was
arbitrary and capricious and constituted a violation of Due
Process.    Subsequent Eleventh Circuit precedent, while not
expressly overruling Monroe, has noted that no Due Process rights
exist for parole procedures where there is no legitimate
expectation of parole.      See O'Kelley, 53 F.3d at 321-322.
Furthermore, Monroe itself limits the "right" which it uncovered to
situations where the state admits the use of false information; a
prisoner's allegations that false information was used to deny him
parole is insufficient, in the absence of such an admission, to
state a claim under section 1983. Monroe, 932 F.2d at 1442. See
James v. Robinson, 863 F. Supp. 275 (E.D.Va.1994), aff'd, 45 F.3d
426 (4th Cir.1994).

          Additionally, although not relied upon by Johnson, the
     Fourth Circuit in Paine v. Baker, 595 F.2d 197 (4th Cir.),
     cert. denied, 444 U.S. 925, 100 S. Ct. 263, 62 L. Ed. 2d 181
     (1979), developed a tripartite test to determine when "false
     information" should be expunged from prison records. Monroe
     discussed Paine in passing and concluded that language in
     Paine indicating a "due process right to be fairly considered
     for parole" had been invalidated by the Supreme Court's
     subsequent decision in Greenholtz v. Inmates of Nebraska Penal
     & Correctional Complex, 442 U.S. 1, 99 S. Ct. 2100, 60 L. Ed. 2d
668 (1979). Monroe, 932 F.2d at 1440-1441 n. 8. In addition,
     although Paine has not been expressly overruled, subsequent
     Fourth Circuit cases reflecting this Circuit's view certainly
     undercut any contention that the Paine analysis is still
     viable in the circuit which initially formulated it. See,
     e.g., Hill, 64 F.3d at 170-171. Those courts that continue to
     give lip service to Paine have practically emasculated it by
     reading its third requirement, that the information be relied
     upon to a constitutionally significant degree, in tandem with
     subsequent jurisprudence recognizing that there is no
     procedural Due Process protection for procedures which are
     unrelated to a protected liberty interest.      See Pruett v.
     Levi, 622 F.2d 256 (6th Cir.1980); James; McCrery v. Mark,
     823 F. Supp. 288 (E.D.Penn.1993);        Goldhardt.    Contrast
     Lowrance v. Coughlin, 862 F. Supp. 1090, 1099 (S.D.N.Y.1994)
     (stating that the Southern District of New York has recognized
     a constitutional right to accurate information in a parole
     file).

          It is our view that the procedural Due Process
     protections created in Monroe and Paine are in essence
     inconsistent with subsequent precedent in their respective
     circuits and that both cases have thus been effectively

                                18
simply        is   no   constitutional    guarantee   that   all   executive

decisionmaking must comply with standards that assure error-free

determinations") (citations omitted ).          Rather, such concerns are

matters for the responsible state agencies and it is to those

bodies that grievances concerning parole procedures should be

addressed.         Brandon, 823 F.2d at 649.

     "A violation of the equal protection clause occurs only when,

inter alia, the governmental action in question classifies between

two or more relevant persons or groups."         Vera, 73 F.3d at 609-610.

Johnson has failed to demonstrate this necessary predicate to his

claim.14       We therefore reverse the magistrate judge's contrary


     overruled. Whatever the viability of these anomalous cases
     today, our precedent is definite and precise on this point:
     in the absence of a cognizable liberty interest, a state
     prisoner cannot challenge parole procedures under the Due
     Process Clause.
         14
        This holding is not a departure from our prior view in
Johnson I, 821 F.2d at 1122-1123. There we found only that Johnson
perhaps could state a cause of action because his allegations
concerned   protest   letters   being  used   as   a   pretext  for
discriminatory treatment of the sub-class of writ writers among the
prison population.     See id. at 1122 (characterizing Johnson's
claims respecting "use of protest letters in parole determinations"
as arguably including assertions "that writ writers are ... denied
equal protection in this manner" and "that use of such letters
infringes on writ writers' freedom of speech"; emphasis added).
Indeed, this Court expressly disfavored the result obtained below:

               "In an effort to support the district court's judgment
               regarding the Parole Board's "discretionary' use of
               protest letters on grounds not stated by that court, the
               defendants suggest that Johnson has failed to allege
               sufficient facts to state a claim.       Noting that the
               fourteenth amendment guarantees "equal laws, not equal
               results,' they argue that a rule permitting such
               discretion, if applied evenly, presents no constitutional
               problem. We agree, but note that Johnson's allegations
               do   raise   suggestions   of    invidious,   group-based
               discrimination and infringement of fundamental rights."

                                         19
ruling and order that on remand the protest letters claim be

dismissed with prejudice.

III. Writ-Writing

A. The Issue

     Johnson is a "writ writer," which is generally understood to

mean a prisoner who files lawsuits, and/or assists other prisoners

in the preparation or prosecution of lawsuits, usually against

prison (or sometimes jail) authorities and including conditions of

confinement and habeas cases and suits against law enforcement and

court personnel.    Johnson claims that many parole files contain

some record of or reference to a prisoner's litigation activities,

and that this information is considered by parole panels.            Johnson

contends that this information is viewed negatively by the Board

and that many prisoners are denied parole at least in part due to

their litigiousness.     Johnson contends that the Board is in fact

retaliating    against   him   and   the   other   prisoners   who    avail

themselves of their constitutional right of access to the courts.

Furthermore, insofar as this practice discriminates against "writ



          Id. at 1122-23 (footnote omitted).

     Moreover, we expressly reserved judgment, stating:        "We
     intimate, of course, no opinion concerning the possibility of
     his stating a claim for which relief might be granted, or, if
     he does, the merits of that claim." Id. at 1123. (Emphasis
     added).

          Because the Johnson I court's remand depended upon
     assumptions concerning the identity of the group being
     discriminated against which are inapposite to the findings
     below, and because Johnson I in any event expressly reserved
     judgment as to whether a claim could even be stated, that
     opinion is not inconsistent with our holdings today.

                                     20
writers" in the general prison population, he contends that it

constitutes a violation of the Equal Protection Clause.

B. The Magistrate Judge's Ruling

     Reviewing the evidence, the magistrate judge found that writ

writing activities were often discussed in parole interviews and

that documentation of these activities often appeared in parole

files. Johnson II, 910 F. Supp. at 1214.         The magistrate judge also

found that prisoners were entitled to assist other prisoners in

preparing writs and other legal documents.           Id. at 1213.    After

noting that "historically there has been a bias against inmates

considered to be writ writers" by the TDCJ-ID, the magistrate judge

concluded that this bias "restricts, at least as a practical

matter, an inmate's access to the courts." Johnson II, 910 F. Supp.

at 1212.     He likewise opined that "[a]ny distinction made between

inmates who seek access to the courts and those who do not violates

the equal protection clause." Id. at 1213 (emphasis added). Later

in his opinion the magistrate judge clarified his findings of

injury, stating that "this perception of retaliation has chilled,

at   least     to   some   extent,        inmates'   exercise   of   their

constitutionally protected right of access to the courts."           Id. at

1215 (footnote omitted).

     The magistrate judge ordered the Board to adopt by rule a

policy "that prohibits consideration of inmates' exercise of the

constitutionally protected right of access to the courts" and

"shall specify that such activity is wholly irrelevant to the

parole decision making process."       Johnson II, 910 F. Supp. at 1215.


                                     21
He further required that this rule "shall establish specific,

enforceable       sanctions     for    all       violations"    thereof.     Id.    In

addition, the order required that "[a]ll existing [inmate] files be

reviewed for and purged of any and all documentation related to an

inmates'   litigation       activity       as     the   specific   inmate    becomes

eligible for [parole] review.                Only upon written request of an

inmate shall any litigation material or information be included or

retained in his or her parole file."                 Id.(emphasis added).

C. Analysis

                           1. The Retaliation Theory

       The elements of a claim under a retaliation theory are the

plaintiff's invocation of "a specific constitutional right," the

defendant's intent to retaliate against the plaintiff for his or

her   exercise     of   that    right,       a    retaliatory    adverse    act,   and

causation, i.e., "but for the retaliatory motive the complained of

incident ... would not have occurred."                  Woods v. Smith, 60 F.3d
1161, 1166 (5th Cir.1995) (citations omitted ), cert. denied, ---

U.S. ----, 116 S. Ct. 800, 133 L. Ed. 2d 747 (1996).                    In this case,

Johnson    must    prove    that      he   and     other   prisoners   engaged     in

constitutionally protected litigation activity, were denied parole,

and that such action was taken "in an effort to chill [prisoners']

access to the courts or to punish them for having brought suit."

Enplanar, Inc. v. Marsh, 11 F.3d 1284, 1296 (5th Cir.), cert.

denied, 513 U.S. 926, 115 S. Ct. 312, 130 L. Ed. 2d 275 (1994).                       See

also Serio v. Members of La. State Bd. of Pardons, 821 F.2d 1112,

1114 (5th Cir.1987).           The relevant showing in such cases must be


                                           22
more than the prisoner's "personal belief that he is the victim of

retaliation."     Edwards, 51 F.3d at 580.

      It has long been recognized that prisoners generally enjoy a

constitutional right of access to the courts.                   See Johnson v.

Avery, 393 U.S. 483, 483-485, 89 S. Ct. 747, 748, 21 L. Ed. 2d 718

(1969);    Ex parte Hull, 312 U.S. 546, 547-549, 61 S. Ct. 640, 641,

85 L. Ed. 1034 (1941).        This right of access for prisoners is not

unlimited, however;         rather, it encompasses only "a reasonably

adequate opportunity to file nonfrivolous legal claims challenging

their convictions or conditions of confinement."             Lewis v. Casey,

--- U.S. ----, ----, 116 S. Ct. 2174, 2182, 135 L. Ed. 2d 606 (1996).

Furthermore, we held in Tighe v. Wall, 100 F.3d 41, 43 (5th

Cir.1996),     that    "[p]risoners   have    no   right   to    a   particular

prisoner's     help    in   legal   matters   as   long    as    the   putative

recipient's constitutional right of access to the courts is not

infringed."      The    relevant    constitutional    protection       in   this

instance accrues to the benefit of the prisoner in whose name the

lawsuit is filed, not those who assist in the preparation of that

lawsuit.15     See Lewis, --- U.S. at ----, 116 S. Ct. at 2184 ("the

          15
         The magistrate judge relied upon the Supreme Court's
pronouncements in Johnson, 393 U.S. at 483-489, 89 S.Ct. at 748-
750, and Wolff v. McDonnell, 418 U.S. 539, 578-580, 94 S. Ct. 2963,
2986, 41 L. Ed. 2d 935 (1974), in concluding that the state could not
retaliate against prisoners who assist other prisoners in preparing
lawsuits. As the Supreme Court's decision in Lewis and our Tighe
opinion make clear, however, while the assistance of other
prisoners may be one way in which a particular prisoner's right of
constitutional access to the courts is vindicated, such is not in
and of itself a constitutional right.      If State regulation or
proscription of "writ writing" endangers a prisoner's ability to
file lawsuits protected under Lewis, then it is that particular
prisoner's constitutional rights which have been violated. While

                                      23
Constitution does not require that prisoners ... be able to conduct

generalized research, but only that they be able to present their

grievances to the courts").        Thus, neither any frivolous filings

nor secondary litigation activity, i.e., legal research and writing

that does not involve preparation of lawsuits challenging a writ

writer's   own   conviction(s)     or    the   conditions    of   his   or   her

confinement,     may   comprise   the    basis   of   a   retaliation   claim.

Conversely, a parole panel's consideration of such unprotected

activity in denying a prisoner parole does not infringe that

prisoner's constitutional right of access to the courts. Id. at --

--, 116 S. Ct. at 2182 ("[i]mpairment of any other litigating

capacity   is    simply    one    of    the    incidental    (and   perfectly

constitutional) consequences of conviction and incarceration").

The magistrate judge did not have the benefit of either Lewis or

Tighe, and, of course, is not to be faulted for failing to address

them.

        In concluding that the prisoners' constitutional right of

access to the courts had been violated, the magistrate judge

plainly considered, and proceeded throughout on the assumption,

that any and all prisoner writ writing or litigation activity was

constitutionally protected.        At no point did he ever distinguish



jailhouse lawyers may (or may not) present an inexpensive and
relatively burdenless means of respecting other prisoners' rights
of access to the courts, the particular means by which Texas
prisoners' constitutional rights are to be vindicated is left as a
primary matter to the proper Texas authorities, and federal courts
should not intrude until "some inmate [can] demonstrate that a
nonfrivolous legal claim ha[s] been frustrated or ... impeded."
Lewis, --- U.S. at ----, 116 S. Ct. at 2181.

                                        24
between frivolous filings and secondary litigation activity on the

one hand and protected filings of at least arguable merit on the

other.16   Almost all of the prisoners who testified alluded to

participation in numerous lawsuits.17   In the absence of detailed

     16
      We note that, with the exception of pauper petitions under
28 U.S.C. § 1915(d) and the imposition of certain sanctions,
express findings of frivolity are typically not required before a
case is summarily dismissed. Moreover, a lawsuit which does not
appear frivolous on the face of the pleadings may turn out to be
(and have been) so when the pleadings are pierced at a preliminary
hearing, discovery, summary judgment, or trial. Because it is the
prisoner who bears the burden of proving a constitutional violation
it is the prisoner who must demonstrate the protected character,
including non-frivolity, of prior lawsuits in which he was
involved.
     17
      Although there is record evidence concerning the persistent
litigiousness of the named class representative, Daniel Johnson,
there is no evidence of record concerning the scope or results of
his litigation activities. See, however, Johnson v. Kegans, 870
F.2d 992 (5th Cir.1989) (section 1983 action filed by Johnson
dismissed as frivolous);     Holmes v. Hardy, 852 F.2d 151 (5th
Cir.1988) (section 1983 action brought by Johnson and other
prisoners dismissed as frivolous); Whittington v. Lynaugh, 842
F.2d 818 (5th Cir.1988) (section 1983 action brought by Johnson and
another prisoner dismissed as frivolous with sanctions); Johnson
v. Onion, 761 F.2d 224 (5th Cir.1985) (section 1983 action filed by
Johnson dismissed due to failure to present a case or controversy).
Among the other prisoners who testified, Terrence Spellmon stated
that he has filed fifteen lawsuits since being incarcerated. Mark
Fields testified that he has filed "about 200" lawsuits, only six
to eight of those being suits in which he is the named plaintiff.
Robert Delgado testified that he has filed "about twelve lawsuits"
since being incarcerated. Thomas Baranowski, although he did not
give a total number of prior lawsuits filed, alluded to at least
four separate lawsuits he has filed in his own behalf. George Hall
testified that he had filed "quite a few [lawsuits] against
Hutchinson County." Kenneth Thompson, Jr., testified that he has
filed a "considerable amount of litigation" against Texas prison
officials on his own and other prisoners' behalf.      There is no
finding or evidence indicating even approximately what portion of
prisoner writ writing is constitutionally protected under the
standards of Lewis and Tighe.

          From our appellate review over the years of very large
     numbers of Texas prisoner suits, we know that a great
     many—perhaps the overwhelming majority or even almost all—of

                                25
information regarding the named parties, subject matter, arguable

merit, and disposition of those lawsuits, however, there is no way

to determine the extent to which the prisoners' constitutional

rights of access to the courts, as defined by Lewis and Tighe, are

implicated.       Furthermore, when a prisoner's litigation history

includes both protected and unprotected activity, if a parole

panel's adverse action is attributable to unprotected activity and

would have occurred on that basis regardless of the exercise of

protected rights, the claim fails on the element of causation,

i.e.,    the    requirement    that   "but   for"   the   state's    motive    to

retaliate      against   the    prisoner     for    the   exercise     of     his

constitutional rights parole would not have been denied.18                    See

Enplanar, Inc., 11 F.3d at 1297.

         While the magistrate judge's use of an improper and overly

inclusive legal standard (viewing any and all writ writing as

constitutionally protected) alone requires reversal, we also note

other inadequacies in the findings on which the judgment below

depends.       Because this is an official capacity lawsuit, it is a

condition precedent to liability under section 1983 that the

challenged conduct of the individual Board members be tied to an

official Board custom or policy, formal or informal.                Kentucky v.



     them have been without arguable merit.
    18
      When a substantial amount of a writ writer's time is devoted
to litigation-related activity which is unprotected, generalized
references in the parole file or during parole interviews to
"litigiousness" will usually be insufficient to prove that the
state has retaliated against the prisoner for his or her exercise
of a constitutional right.

                                       26
Graham, 473 U.S. 159, 165-167, 105 S. Ct. 3099, 3105, 87 L. Ed. 2d 114

(1985);      Polk County v. Dodson, 454 U.S. 312, 325-327, 102 S. Ct.
445, 454, 70 L. Ed. 2d 509 (1981).                While the magistrate judge did

observe that "writ writing activities are frequently discussed in

parole      interviews     and   that     documentation       of   such    activities

frequently appears in inmates' parole files," Johnson II, 910
F. Supp. at 1214, he made no finding that these actions were

sufficiently        widespread       and        approved      to       represent     the

implementation of an official formal or informal custom or policy

of the Board.         See Ruiz v. Estelle, 679 F.2d 1115, 1154 (5th

Cir.1982) (citation omitted ) ("systemwide injunctive relief may

not be predicated on individual misconduct that "is not part of a

pattern of persistent and deliberate official policy' "), opinion

amended in part and vacated in part, 688 F.2d 266 (5th Cir.1982),

cert. denied 460 U.S. 1042, 103 S. Ct. 1438, 75 L. Ed. 2d 795 (1983).

In   the    absence   of    this    threshold      finding,      the    imposition    of

liability, under either a retaliation or an equal protection

theory, was premature.

      Furthermore, while we do not directly address the sufficiency

of the evidence to support the magistrate judge's finding that

there      has   historically      been    a    bias   against     writ    writers   by

employees of the Texas prison system, we nonetheless express

concern over the magistrate judge's reliance, both expressly and

through apparent reliance on witness testimony, upon findings

associated with the hallmark Texas prison litigation case of Ruiz

v. Estelle, 503 F. Supp. 1265 (S.D.Tex.1980), aff'd in part, rev'd


                                           27
in part, 679 F.2d 1115 (5th Cir.1982), opinion amended in part and

vacated in part, 688 F.2d 266 (5th Cir.1982), cert. denied 460 U.S.
1042, 103 S. Ct. 1438, 75 L. Ed. 2d 795 (1983).                    Johnson II, 910
F. Supp. at 1212 n. 12. The findings involved in that case were made

more than a decade and a half ago and involved the day-to-day

administration of penal institutions run by the predecessor of the

TDCJ-ID,    not    the   parole   system   which    is   the    object   of    this

litigation.       Findings that in the past (or present), employees of

other state departments or agencies have exhibited a bias against

writ writers do not support a conclusion that the defendants in

this case, members of the Board, have acted and continue to act

with retaliatory animus in denying prisoners parole.                The findings

of the Ruiz court are generally inapposite and of only the most

marginal relevance to the current litigation.

      In addition, we hold that the magistrate judge's findings of

causation    are     inadequate    because    the   mere       consideration    of

litigation activities, even if such activities are protected under

Lewis and Tighe, does not in and of itself make out Johnson's

retaliation claim.        Johnson II, 910 F. Supp. at 1215-1216 n. 17.

There must be a finding, adequately supported by the evidence, that

pursuant to an established policy or custom (formal or informal),

the Board retaliated against writ writers for engaging in protected

activity by withholding parole.            The causative component of this

claim is an adequately supported finding that the Board's policy or

custom actually played a part in its denial of parole to Johnson

(and other writ writers) and that but for the Board's policy or


                                      28
custom Johnson (and other writ writers) would not have been denied

parole.19    Nowhere, however, does the opinion below make any such

determination. Rather, the magistrate judge's opinion merely makes

several     references    to   instances      where   litigation   activities

appeared    in   parole   files   or   were    raised   in   interviews,   and

discusses the prisoners' perception of a linkage between parole

denial and prisoner litigiousness.            There is no finding whatever

that adverse consideration of writ writing by the Board actually

played a part in its denial of parole to any particular inmate (or

any identified group of inmates).           The absence of such a finding is

especially significant given the background of Johnson and the

other testifying prisoners, which raises substantial doubt as to




     19
      In this regard, the dearth of statistical or other evidence
showing the relative parole rates of writ writers versus the
general prison population is damaging to Johnson's case. While the
absence of this evidence is not necessarily fatal to the
retaliation theory, it does diminish Johnson's chances of proving
causation.

          We are not unmindful that "[a]n action motivated by
     retaliation for the exercise of a constitutionally protected
     right is actionable, even if the act, when taken for a
     different reason, might have been legitimate." Woods, 60 F.3d
     at 1165.   The situation of pretext, however, concerns the
     existence of retaliatory motivation, not causation. Unless
     the complained-of action would not have taken place "but for"
     the retaliatory animus, then the retaliation claim has not
     been made out.    Id. at 1166.     Moreover, there must be a
     finding that retaliation was actually a "but for" cause of the
     complained of action (denial of parole). Cf. St. Mary's Honor
     Center v. Hicks, 509 U.S. 502, 113 S. Ct. 2742, 125 L. Ed. 2d 407
     (1993) (in claim for discriminatory discharge, there must be
     finding that discharge would not have occurred but for
     discriminatory animus, not merely that employer's stated
     nondiscriminatory reasons were pretextual).

                                       29
whether this record would adequately support such a finding.20

       Finally, we regard the evidence cited by the magistrate judge

to demonstrate the "chilling" of protected rights system-wide as

inadequate.     In support of his finding, the magistrate judge noted

only the testimony of two witnesses:             the first, a single prisoner

who   once    refused     to   receive   legal    mail   because   of   his   own,

self-generated personal belief that this would improve his chances

of obtaining parole;           the second, a staff attorney for the 14th

District Court of Appeals in Houston, Texas, who related double

hearsay      statements    purportedly        originating   from   unidentified

prisoners regarding their having "dismissed appeals of their own

convictions," supposedly for parole-related reasons.21 Johnson II,

      20
      Johnson was convicted of aggravated rape, involving the use
of a knife, and began a sentence of lifetime imprisonment on April
26, 1977. When his conviction was affirmed on appeal, five other
pending indictments for rape were dismissed. Johnson's criminal
history includes half-a-dozen prior arrests, and he has escaped
from several jails and prisons in both Texas and Illinois. The
bulk of the other prisoners who testified similarly face a long
period of incarceration for violent offenses, typically murder
and/or some variety of sexual assault, and have extensive criminal
histories.    There is no substantial evidence that similarly
situated prisoners with comparable (or worse) records, but who were
not writ writers, were granted parole in the same general time
frame that these prisoners were denied it.
      21
      The only fair reading of this testimony is that it relates
solely to direct appeals of conviction.         The staff counsel
testified that "from the mail of the criminal appellants
themselves" and from "personal conversations with some criminal
defense attorneys" she was informed that appeals were withdrawn
"because they felt they would not be considered for parole." She
also said "I think some would say they couldn't get it [parole];
others would say they wouldn't be considered." She testified that
in the court she worked for "about 55 to 60 percent of our appeals
each year are criminal.      That's about 750, 800 appeals, all
criminal."     Although she had been with the court some
eight-and-a-half years, she began noticing the dismissal of appeals
only about three years before her testimony. She further stated

                                         30
910 F. Supp. at 1215 n. 19. The magistrate judge's conclusion of

constitutional injury relies exclusively upon testimony concerning


that over the last two years "to make an estimate" she would say
"about twenty" appeals—which would be less than 1.5 percent of the
total—had been thus withdrawn. This witness gave no specifics: no
names or descriptions of any particular cases, appellants, or
defense counsel;     no copy or extract from any pleading or
correspondence; no particular words quoted or even paraphrased;
no record or log, formal or otherwise, of dismissed appeals; and
nothing to suggest that any of these some twenty appeals had (or
were believed by anybody to have had) any arguable merit. There
was no corroboration for her testimony. She admitted she had no
knowledge whatever as to whether appeal precluded parole
consideration or had any adverse effect on it, but was only
testifying as to "the perception conveyed to" her by appellants and
their attorneys. The witness did not recount any reason given her
for the asserted beliefs of any of these some twenty appellants or
their attorneys.

          There is no evidence or finding that direct appeal of
     one's own conviction was regarded by anybody as "writ
     writing." Johnson in his brief states that "[t]he term writ
     writer refers to inmates who file or assist others in filing
     law suits, including writs of habeas corpus and attacks on
     conditions of confinement, seeking injunctive relief or
     monetary damages." There is no evidence as to whether or not
     the Board had any policy or practice to postpone either
     consideration of parole or the gathering of information for
     parole consideration purposes until the conviction resulting
     in the incarceration from which the inmate might be paroled
     became final on direct appeal.     We observe that prisoners
     whose sentences are ten years or less remain in local custody
     pending completion of direct appeal unless they request or
     consent to transfer to TDCJ-ID. See Tex.Code Crim. Proc. Art.
     42.09 sec. 4;       Ex Parte Rodriguez, 597 S.W.2d 771
     (Tex.Crim.App.1980). There is absolutely no evidence that the
     Board had any policy or practice to deny parole to an inmate
     once his conviction became final on appeal in whole or in part
     because the conviction had been appealed (or that whether the
     conviction was appealed was ever noted or discussed in the
     parole process).

          In sum, the testimony of the staff attorney is
     essentially irrelevant. Moreover, it is far too attenuated
     and weak—speaking at most to her conclusory impression of why
     less than 1.5 percent of criminal direct appeals were
     voluntarily dismissed in a two-year period—to support any
     finding of a general chilling effect respecting writ writing.


                                31
the subjective appraisal of prisoners, with little or nothing in

the way of objective evidence of actual injury.22 See United States

v. Ramsey, 431 U.S. 606, 622-624, 97 S. Ct. 1972, 1982, 52 L. Ed. 2d
617 (1977) (to state actionable retaliation claim any "chill" of

protected rights must be more than "minimal" and not "wholly

subjective").        Moreover, the findings and evidence do not identify

and address in this connection writ writing which is protectable

under Lewis and Tighe, as distinguished from other writ writing.

There     is    no   evidence   of   any    specific   writ   writing   activity

protectable under Lewis and Tighe which was actually foregone

because of this purported "chill." The evidence discussed does not

address any "chill" of the constitutionally protected right of

access to the courts actually suffered by Johnson, the class

representative, and is in any case insufficient to independently

justify systemwide relief.            Lewis, --- U.S. at ---- - ----, 116
S. Ct. at 2183-2184.

      In sum, we conclude that due to the application of an improper

legal standard concerning the extent to which the right of access

to   the       courts   protects     particular   litigation    activities    of

prisoners, the judgment finding merit in Johnson's retaliation

claim must be reversed and remanded for further consideration.                On

     22
      Johnson presented no evidence of reduced filings or filings
below what would be normally expected.    We observe that in the
twelve months ending June 30, 1985, a total of 2,127 suits were
filed by Texas prisoners in federal district court in Texas. In
the twelve months ending June 30, 1990, the total was 2,457; in
the twelve months ending September 30, 1995, it had reached 5,547.
Annual Report of the Director of the Administrative Office of the
U.S. Courts, 1985, 1990, 1995. It is hard to see that there has
been any "chilling."

                                           32
remand, findings     must   be    made    regarding     the      extent    to    which

Johnson, the only named plaintiff, has engaged in constitutionally

protected litigation activities and whether a Board custom or

policy (formal or informal) authorizing or endorsing punitive

retaliation for that protected activity actually played a part in

its denial of his parole.23         And, if he would have been denied

parole notwithstanding such consideration, an actionable claim is

not established.     On the basis of these findings, the trial court

should determine whether Johnson has suffered any injury which

gives him standing to pursue relief in his capacity as class

representative.      Lewis, --- U.S. at ----, 116 S. Ct. at 2183;

Arlington Heights, , 429 U.S. at 262-266, 97 S. Ct. at 562-563;

Warth v. Seldin, 422 U.S. 490, 502-503, 95 S. Ct. 2197, 2207, 45
L. Ed. 2d 343 (1975).

      If Johnson is found to have suffered redressable injury in his

capacity as class representative, particularized findings will also

be   needed   regarding   the    nature       and   scope   of    the     litigation

activities    and   constitutionally          cognizable    injuries,       if    any,

suffered by contemporary class members.             Any conclusion that there

is an actionable class injury sufficiently widespread to warrant

systemic relief, whether under a retaliation theory or an equal

protection    theory,   must     rest    on    substantially      more     than   the


      23
       To order relief, whether under a retaliation theory or an
equal protection theory, the magistrate judge must conclude in this
connection, on the basis of adequate evidence, that consideration
of protected litigation activities by individual Board members was
undertaken pursuant to an established, albeit possibly unwritten or
unofficial, custom or policy of the Board.

                                        33
historical findings of other courts, such as the Ruiz court, and

the subjective perceptions of class members.         Lewis, --- U.S. at --

--, 116 S. Ct. at 2184.            Finally, any relief ordered under any

theory is to be narrowly confined to remediation of any proven

constitutional violation;           no ordered relief may prohibit the

Board's consideration of frivolous lawsuits or other nonprotected

litigation activities in making parole determinations.

                        2. The Equal Protection Theory

     The generally applicable legal standards are noted in our

discussion under subpart II(C), supra.         And, much of what we have

said regarding the writ writer retaliation theory is likewise

applicable to the writ writer equal protection theory, including

the fact, fatal to the judgment below, that the magistrate judge

proceeded on the erroneous assumption that any and all writ writing

was constitutionally protected. We assume, arguendo, that a viable

sub-class    of   the    prison   population—i.e.   those   who   engage   in

constitutionally protected writ writing—may be shown.24 To properly

prove his claim under this theory, Johnson had to show that because

of his constitutionally protected writ writing "he was treated

unfairly compared to other prisoners who were [otherwise] similarly

situated."    Hilliard v. Board of Pardons and Paroles, 759 F.2d
1190, 1193 (5th Cir.1985) (citation omitted). The magistrate judge

stated that "[a]ny distinction made between inmates who seek access

to the courts and those who do not violates the equal protection

      24
       The class certified, however, was all present and future
inmates of TDCJ-ID, not writ writers, much less those engaged in
constitutionally protected writ writing.

                                       34
clause."     Johnson II, 910 F. Supp. at 1213.

        However, the magistrate judge made no finding that in the

case    of   Johnson,    or   of   any   other   specific    inmate,   adverse

consideration by the Board of his writ writing—much less his

constitutionally protected writ writing—actually played a part in

its denial of parole to him.             Nor does the evidence show this.

Further, no findings were made respecting the treatment meted out

by the Board to comparable segments of the nonlitigious prison

population, and the record does not provide an adequate basis for

any such finding.        There is no statistical or similar evidence

whatever in the record comparing the parole rates of litigious and

nonlitigious prisoners, let alone a comparison of those who engage

in constitutionally protected writ writing and those who do not.

Even were Johnson able to show that the Board had a largely

negative view of writ writing in general, he does not appear to

have demonstrated any actual "disparate" impact upon any "class" of

those    engaging   in    constitutionally       protected    writ     writing.

McCleskey, 481 U.S. at 292-293, 107 S.Ct. at 1767 (part of Equal

Protection challenge is proof that "purposeful discrimination "had

a discriminatory effect' "), quoting Wayte v. United States, 470
U.S. 598, 608-609, 105 S. Ct. 1524, 1531, 84 L. Ed. 2d 547 (1985).

       We further note that although litigation related activity

tangentially defines the parameters of the allegedly aggrieved

class, the practice actually challenged directly affects only

parole consideration and not a prisoner's ability to file a lawsuit

or assist another in doing so.           Compare Lyng v. Castillo, 477 U.S.
35
635, 637-642, 106 S. Ct. 2727, 2729-2731, 91 L. Ed. 2d 527 (1986);

Richard v. Hinson, 70 F.3d 415, 417 (5th Cir.1995), cert. denied,

--- U.S. ----, 116 S. Ct. 2522, 135 L. Ed. 2d 1047 (1996);   Wayne v.

Tennessee Valley Authority, 730 F.2d 392, 403-404 (5th Cir.1984),

cert. denied, 469 U.S. 1159, 105 S. Ct. 908, 83 L. Ed. 2d 922 (1985).

And, not all prisoner litigation activity is protected.     Lewis;

Tighe.    Thus, any burden which customary consideration in the

parole process of litigation activity generally may impose upon a

"fundamental right" is "incidental" and does not warrant strict

scrutiny under an equal protection analysis. Planned Parenthood of

Southeastern Penn. v. Casey, 505 U.S. 833, 872-874, 112 S. Ct. 2791,

2818-2819 (1992);   Younger v. Harris, 401 U.S. 37, 49-52, 91 S. Ct.
746, 753-754, 27 L. Ed. 2d 669 (1971).   Hence, for equal protection

purposes only a conceivable rational relationship is required.

Stern, 778 F.2d at 1054.   It is simply not irrational to consider

general litigiousness, or the filing (or aiding in the filing or

the fomenting) of frivolous law suits, or concentration on being a

"jail house lawyer," or the like, as anti-social activity which may

to some extent interfere with and adversely reflect on a prisoner's

rehabilitation.25   If in a rare, given instance such a general

     25
       Cf., e.g., Justice Powell's observations in Schneckloth v.
Bustamonte, 412 U.S. 218, 260-262, 93 S. Ct. 2041, 2065, 36 L. Ed. 2d
854 (1973) (Powell, J., concurring, joined by the Chief Justice and
Justice Rehnquist):

           "At some point the law must convey to those in custody
           that a wrong has been committed, that consequent
           punishment has been imposed, that one should no longer
           look back with the view to resurrecting every imaginable
           basis for further litigation but rather should look
           forward to rehabilitation and to becoming a constructive

                                36
approach happens to result in the Board's adverse consideration of

a given inmate's constitutionally protected writ writing activity

having actually played a part in its denial of parole to that

particular inmate,26 then that may be addressed and redressed under

standards    essentially    comparable      to   those   applicable   to    the

retaliation theory.

     We accordingly reverse and remand the magistrate judge's

ruling on the "writ writer" claim.

IV. The Attorneys' Fee Award

     Because the magistrate judge's judgment has been reversed,

Johnson can no longer be considered a "prevailing party" entitled

to attorneys' fees.       42 U.S.C. § 1988.        The award of attorneys'

fees is accordingly vacated.

                                 Conclusion

     The magistrate judge's ruling on the protest letter claim is

reversed    and   on   remand   that   claim     shall   be   dismissed    with

prejudice.    The magistrate judge's judgment on the writ writer

claim is reversed and remanded for reconsideration and/or further

proceedings in accordance herewith.          The magistrate judge's award


            citizen."    (Footnote omitted).

     Justice Blackmun stated that he agreed "with nearly all that
     Mr. Justice Powell has to say in his detailed and persuasive
     concurring opinion."   Id. at 249, 93 S.Ct. at 2059.     This
     portion of Justice Powell's Schneckloth concurrence was cited
     with approval in Kuhlmann v. Wilson, 477 U.S. 436, 451-453,
     106 S. Ct. 2616, 2626, 91 L. Ed. 2d 364 (1986).
    26
      There is no finding and no evidence tending to indicate even
approximately   what   portion  of   prisoner   writ  writing   is
constitutionally protected. Our experience would suggest that it
is extremely small. See note 17, supra.

                                       37
of attorney's fees is vacated.

     REVERSED in PART;   VACATED in PART;   and REMANDED.




                                 38